The bill of complaint herein contains allegations which if duly proven would sustain orders and decrees for equitable relief appropriate to the issues that may be made and determined in due course, therefore the decree appealed from, entered November 24, 1933, dismissing the bill of complaint, is reversed and the cause is remanded for further proceedings.
It is so ordered.
WHITFIELD, C.J., TERRELL, BROWN, and BUFORD, J.J., concur.
DAVIS, C.J., disqualified.
                              ON REHEARING